DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 10/06/2022 is acknowledged.  The traversal is on the ground(s) that the USPTO has asserted that the claims in the present application do not have unity of invention under PCT Rule 13.1 and should be subject to a Restriction Requirement under 35 USC 121 & 372.  This is not found persuasive because the Examiner concurs with Lack of Unity filed on 08/15/2022.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 1, the Applicant recites “at least one effect pigment.” After referring to the specification, the Examiner can’t determine what is mean by “effect” and how an “effect pigment” differs from “pigment.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corten et al., U.S. Patent No. 10,577,505 (hereinafter “Corten;” published 07/28/2016 as WO 2016/116299). Corten discloses an aqueous dispersion comprising a seed-core-shell polymer particle that is substantially identical to the particle claimed in present claim 1 with a color pigment and other components including addition polymers wherein in the aqueous dispersion comprising a seed-core-shell polymer particle is prepared polymerizing monomer A followed by polymerizing monomer B in the presence of polymer A followed by polymerizing monomer C in the presence of polymer B. See Corten, Abstract; col. 2, line 35 through col. 3, line 13; col. 3, line 45 through col. 4, line 22; col. 6, line 27 through col. 9, line 7; col. 9, line 43 through col. 11, line 16; col. 12, lines 64-65; Table 2.2; Claims 7-14.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102. The examiner can normally be reached Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh